DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 11/13/2019.
 	
Claims 1-10 are presented for examination. 
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on 
application # 201941036778 filed in INDIA on 09/12/2019, which papers have been placed of record in the file. 


Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statement received 11/13/2019 has been 
partially considered. One of the citations was crossed out and not considered because it has no date. See 37 CFR 1.98(b)(5).


 

Drawings


4.	The drawings filed 11/13/2019 are accepted by the examiner.
Specification



5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The abstract of the disclosure is objected to because it appears to repeat information given in the title. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §112 above are examined in anticipation of Applicant amending the claims so the claimed functions are executed by a computer.


Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARBOGAST (US 20140180754).   

The ARBOGAST reference was cited by Applicant in the IDS filed 11/13/2019.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:ARBOGAST teaches a system for creating workflow of a task (Abstract: a system and method of processing a flow of information may include capturing information for use by a workflow system, the information including internal content that is internal to the workflow system and external content that is external to the workflow system… analyzing the internal content and the external content to determine metadata parameters for the captured information; associating the captured information with a process based at least in part on the metadata parameters; processing the captured information in accordance with the process associated therewith to thereby produce output data; formatting the output data into formatted output that conforms to an external system communicatively connected to the computer; paragraph 0017: allows for the efficient creation and management of workflows and other customizable processes that define a sequence of tasks or steps performed to reach a common goal (e.g., a common business goal). Each of these tasks or steps is typically dependent on information that the workflow application imports, derives, modifies, or exports. For example, to complete a task or step, the workflow facility may access input needed to complete the task, perform processing on the input (which may include applying rules, performing calculations or data manipulations, or executing processes dependent on the input), and then, where appropriate, produce an output relating to the task or step (or possibly an output that may be used in completing a subsequent task or step) comprising: 

a data fetching subsystem operable by one or more processors, and configured to fetch data from at least one first tool based on a requirement to perform a task (paragraph 0019: various components of the workflow facility, including components that operate within a runtime environment provided by the facility, perform processing of the collection of records so that the step from the workflow model can be completed. An example of such a component is an adapter module, which communicates with an invoked workflow action. The adapter module may have both a data handling component (e.g., a connector proxy) and a data processing component (e.g., a device connector). In some embodiments, the data handling component receives/retrieves units of input (e.g., each comprising a collection of records), receives metadata parameters, manages queues of processing requests, and manages the parsing of a collection of records into a set of individual records. The data processing component performs a specialized function/task on a given data set (e.g., a single record)); paragraph 0035: the connector proxy/data handler component 212 of the adapter is responsible for processing all external requests at the job request level and managing an adapter database 206. For example, when a job request is received by an adapter 204, the connector proxy/data handler may be responsible for initially causing a job request and associated task requests to be stored in the adapter database 206 upon receipt, fetching a next task request from the adapter database 206, and calling the device connector/data processor 214 (which includes the specialized task performer 216) to process a task when appropriate. In this way, the task performer 216 may receive both job parameters and task parameters each time a task is processed; 

a communication subsystem operable by the one or more processors, wherein the communication subsystem is operatively coupled to the data fetching subsystem, and configured to enable communication between the at least one first tool and at least one second tool using a transformation engine for facilitating data exchange between the at least one first tool and the at least one second tool, wherein the communication depends upon the task to be performed (paragraphs 0026-0028: the workflow facility's information analysis processes 104 are used to manage and organize captured information so that the captured information can be handled most appropriately by the workflow facility during processing. For example, in performing information analysis processes 104, the workflow facility may identify or categorize the captured content (e.g., identify it as a purchase order, an invoice, etc.) and then associate the content with an appropriate business process. Accordingly, the information analysis processes 104 allow the workflow facility to effectively handle a wide variety of content and data. In some embodiments, the information analysis processes 104 are implemented using one or more transformation engines 134 (shown as part of a supporting architecture 132), which perform processing associated with data analysis, data relationship rule application, sorting, filtering, data manipulation, etc…. to allow delivery of different types of output to different types of systems, output resulting from the processing processes 106 may be formatted by one or more formatting processes 108. For example, the formatting processes 108 may use a template approach to format output data so that it conforms to an external system or so that it meets fidelity and quality requirements for a particular delivery method to be used; paragraph 0049: the joining and mapping functionality 508, the filters 512, and the custom transforms 516 may all be implemented in one or more transformation engines 134 of the supporting architecture 132 described with respect to FIG. 1. In general, during transformation, the data (e.g., XML data) from the formal input document 514 is broken down as job and task parameters and passed to the adapter 518 for processing. In this way, the adapter 518 has all the information it needs to perform the task passed to it); and 

a workflow generation subsystem operable by the one or more processors, wherein the workflow generation subsystem is operatively coupled to the communication subsystem, and configured to obtain workflow based on a predefined condition by exchanging the data between the at least one tool and the at least one second tool, wherein the predefined condition depends upon the requirement of the task (paragraph 0017: allows for the efficient creation and management of workflows and other customizable processes that define a sequence of tasks or steps performed to reach a common goal (e.g., a common business goal). Each of these tasks or steps is typically dependent on information that the workflow application imports, derives, modifies, or exports. For example, to complete a task or step, the workflow facility may access input needed to complete the task, perform processing on the input (which may include applying rules, performing calculations or data manipulations, or executing processes dependent on the input), and then, where appropriate, produce an output relating to the task or step (or possibly an output that may be used in completing a subsequent task or step; paragraph 0030: The vector-based workflow processing performed by the workflow facility, which is described in more detail with respect to FIGS. 4-9, may rely on a combination of the processes described above (102-110). The various components that make up the workflow facility and enable it to perform various processes, including the processes described above (102-110), include a delivery rules engine 128, a design environment 130, and various aspects of supporting architecture 132. For example, the delivery rules engine 128 performs tasks associated with data acquisition and identification, functional processing, output preparation, formatting, and delivery. Accordingly, the delivery rules engine 128 may provide support for many of the processes associated with the workflow facility, including intelligent routing between the information capture processes 102, the information analysis processes 104, the information processing processes 106, the information formatting processes 108, and the information delivery processes 110. Examples of different types of output data that result from the workflow facility's processing processes 106 include documents 122, applications 124, and processes 126). As to claim 2:ARBOGAST teaches the at least one first tool and at least one second tool comprises at least one internal tool (paragraphs 0031 and 0042-0043).
As to claim 3:ARBOGAST teaches the transformation engine comprises a unified data format (paragraphs 0026-0028 and 0041, and 0049).As to claim 4:ARBOGAST teaches the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within a framework (paragraphs 0018-0019 and 0032). As to claim 5:ARBOGAST teaches a processing subsystem configured to invoke the processing tool within the framework to enable obtained workflow of the required task (paragraph 0058). As to claim 6:The rejection of claim 1 above is incorporated herein in full. ARBOGAST further  teaches processing subsystem operable by the one or more processors, wherein the processing subsystem is operatively coupled to the workflow generation subsystem, and configured to invoke a processing tool within the framework to enable obtained workflow of the required task (the vector-based workflow facility further refines tasks as being comprised of two or more distinct components (e.g., a data handling component and a data processing component). For example, a data handling component may receive collections of data as input, manage the parsing of the collection of records into a set of single records, receive metadata parameters, manage queues of processing requests, and manage multiple instances of a data processing component. Thus, in general, the data handling component manages matters of scale for the vector-based workflow facility. On the other hand, the data processing component may perform a function on a given set of data. In this way, the data processing component does not incur the overhead of invoking multiple instances of a task. Instead, this responsibility is placed on the data handling component, which invokes multiple instances of the data processing component as needed; paragraphs 0045-0046). 
As to claim 7:ARBOGAST teaches the at least one first tool and at least one second tool comprises at least one internal tool (paragraphs 0031 and 0042-0043).As to claim 8:ARBOGAST teaches the transformation engine comprises a unified data format (paragraphs 0026-0028 and 0041, and 0049).
As to claim 9:
Refer to the discussion of claim 1 above for rejection. Claim 9 is the same as claim 1, except claim 9 is a method claim and claim 1 is a system claim.
As to claim 10:ARBOGAST teaches communicating between the at least one first tool and at least one 
Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

9.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 


	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/VAN H NGUYEN/Primary Examiner, Art Unit 2199